Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cammas (US 2012/0106646) in view of Puri (US 2016/0277738).
For claim 1, Cammas discloses a video decoding method, performed by a video decoding apparatus, comprising: 
	obtaining sub-group usage information indicating whether sub-group partitioning is usable ([0166]: information on partitioning); 
	obtaining partition type information indicating partition of a current coding unit based on the sub-group usage information ([0168]: information on partitioning 41 comprising a field 42 indicating the nature of the partitioning (vertical, horizontal, diagonal)); 
	identifying at least one sub-group by partitioning the current coding unit ([0178]: e.g. cluster) based on the partition type information ([0178] The decoder is thus able to redraw the boundary line of the group, separating clusters and external blocks, by reading the partitioning information.); and
	inverse-quantizing the current coding unit ([0012]: inherent to H.246 decoding corresponding to quantization and entropic encoding), 
	wherein, when the partition type information indicates that the current coding unit is partitioned into a plurality of sub-groups having a non-square shape (Fig. 1A; [0139]: following the step for determining characteristic parameters associated with each block, certain blocks of the second group 2, 
	Cammas does not expressly disclose the sub-group usage information being obtained from a sequence parameter set of a bitstream; the current coding unit is inverse-quantized by inverse-quantizing each of the plurality of sub-groups having the non-square shape. 
	Puri teaches sub-group usage information ([0152] intra-prediction partitions data 722 decoding techinique may be determined by header data) being obtained from a sequence parameter set of a bitstream ([0129] e.g., sequence level bitstream headers); 
the current coding unit is inverse-quantized by inverse-quantizing each of the plurality of sub-groups having the non-square shape ([0264] Process 1500 may continue at operation 1556, "Perform Inverse Scan and Inverse Quantization on Each Block of Each Coding Partition", where an inverse scan and inverse quantization may be performed on each block of each coding partition for the prediction partition being processed.). 
	It would be obvious to a person with ordinary skill in the art to combine the partition inverse-quantization teachings of Puri with Cammas to provide the predictable improvement of providing high compression for higher resolution video applications. 
For claim 2, Cammas discloses wherein the partition type information indicates that the current coding unit is not partitioned, that the current coding unit is horizontally partitioned, or that the current coding unit is vertically partitioned ([0168]: information on partitioning 41 comprising a field 42 indicating the nature of the partitioning (vertical, horizontal, diagonal)). 
For claim 3, Cammas and Puri disclose wherein, when the partition type information indicates that the current coding unit is not partitioned ([0046]: e.g. external block or blocks that do not belong to any cluster. That is, partition information establishes clusters that are not partitioned), while Puri teaches the current coding unit is inverse-quantized based on the sub-group having size of the current coding unit ([0264] Process 1500 may continue at operation 1556, "Perform Inverse Scan and Inverse Quantization on Each Block of Each Coding Partition", where an inverse scan and inverse quantization may be performed on each block of each coding partition for the prediction partition being processed.). 

 For claim 4, Cammas discloses wherein, when the partition type information indicates that the current coding unit is horizontally partitioned ([0122] FIG. 5 presents the decoding of a group of blocks using a horizontal partitioning, while Puri teaches the current coding unit is inverse-quantized based on at least two sub-groups partitioning the current coding unit horizontally ([0264] Process 1500 may continue at operation 1556, "Perform Inverse Scan and Inverse Quantization on Each Block of Each Coding Partition", where an inverse scan and inverse quantization may be performed on each block of each coding partition for the prediction partition being processed.). 
It would be obvious to a person with ordinary skill in the art to combine the partition inverse-quantization teachings of Puri with Cammas as discussed for claim 1.
For claim 5. The method of claim 1, wherein, when the partition type information indicates that the current coding unit is vertically partitioned ([0118] FIGS. 1A and 1B present groups of blocks encoded according to one embodiment of the invention in using respectively a vertical partitioning and a diagonal partitioning), while Puri teaches the current coding unit is inverse-quantized based on at least two sub-groups partitioning the current coding unit vertically([0264] Process 1500 may continue at operation 1556, "Perform Inverse Scan and Inverse Quantization on Each Block of Each Coding Partition", where an inverse scan and inverse quantization may be performed on each block of each coding partition for the prediction partition being processed.).  
It would be obvious to a person with ordinary skill in the art to combine the partition inverse-quantization teachings of Puri with Cammas as discussed for claim 1.
For claim 6. The method of claim 1, wherein the sub-group includes quantization coefficients, and a scanning order for the quantization coefficients is determined based on the partition type information ([0055] a vertical partitioning of the group defined from a vertical shift, in terms of number of pixels or blocks relatively to the first pixel or block of the group according to a predetermined scanning order). 
For claims 7-9, the combined teachings of Cammas and Puri disclose the claimed limitations as discussed for claim 1.

Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive. Puri teaches providing sub-group usage sequence header data as discussed for claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485